      Case 1:19-cr-00849-DLC Document 33 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :             19cr849 (DLC)
                                         :
           -v-                           :                 ORDER
                                         :
 MANUEL BRITO,                           :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On November 22, 2019, an information was filed charging the

defendant, Manuel Brito, and his wife, Kiabeth Brito, each with

one count of conspiracy to distribute and possess with intent to

distribute oxycodone outside the scope of professional practice

and not for a legitimate medical purpose, in violation of 21

U.S.C. § 841(a)(1) and § 846, and one count of conspiracy to

commit health care fraud, in violation of 18 U.S.C. § 1349.

Both Manuel and Kiabeth waived indictment and pleaded guilty to

the counts against them.

     At a sentencing proceeding of February 28, 2020, the Court

varied substantially from the sentencing guidelines and imposed

lesser terms of incarceration.     Both Manuel and Kiabeth’s

sentencing guidelines range was 37 to 46 months’ incarceration.

Manuel was sentenced principally to six months’ incarceration

and three years of supervised release.       Kiabeth was sentenced

principally to time served and three years of supervised
        Case 1:19-cr-00849-DLC Document 33 Filed 07/01/20 Page 2 of 3



release.    As a special condition of supervised release, Kiabeth

was required to serve 52 weekends in a residential reentry

facility.    In imposing sentence, the Court considered the §

3553(a) factors, including the defendants’ family obligations

and the health of their family members.         The Court also

staggered the effective date of the terms of Manuel’s

imprisonment and Kiabeth’s stay in the residential reentry

facility.    As Kiabeth was scheduled to give birth in May 2020,

her surrender date was set for August 1, 2020.          Manuel’s

surrender date was scheduled for June 8, 2020.

     On April 6, 2020, Manuel requested that his surrender date

be postponed by sixty days from his scheduled surrender date in

light of the COVID-19 pandemic.        The Government consented to his

request.    An Order of May 20 postponed Manuel’s surrender date

by roughly one month, to July 6, 2020.         On June 29, Manuel

requested a further postponement of his surrender date either by

90 days or until there is a vaccine for the COVID-19 virus.             The

Government consents to Manuel’s request for a postponement of 90

days.   Having considered this entire record, including the

arguments in the June 29 letter and the impact of COVID-19 on

this City and the Bureau of Prisons, it is hereby

     ORDERED that the defendant Manuel Brito’s request to




                                     2
         Case 1:19-cr-00849-DLC Document 33 Filed 07/01/20 Page 3 of 3



further extend his surrender is denied.          He is required to

surrender as scheduled on July 6, 2020.



Dated:      New York, New York
            July 1, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                      3
